Citation Nr: 1501538	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for residuals of a right shin stress fracture.

2. Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and His Mother


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to March 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction was later transferred to the RO in Waco, Texas

In October 2014, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.  At that time, the Veteran's representative requested that the record be held open for 60 days to allow for the submission of additional evidence.  A duplicate of a prior statement by Dr. Heitkamp was received in December 2014.  No other evidence having been submitted and the time allotted having expired, the Board will proceed with review of the claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a right shin stress fracture in service.  At the October 2014 hearing, the Veteran testified that he had injured his right shin in basic training and that as a result he was in the Medical Rehabilitation Platoon.  He also stated that the injury had been painful ever since.  A review of the Veteran's service treatment records shows multiple instances of treatment for a left shin stress fracture, brief treatment for a right knee ligament strain, and a report of a history of leg cramps.  Based on the Veteran's testimony, clarification and a possible examination are warranted on remand.

The Veteran also seeks service connection for a low back disability which he asserts is linked to a lifting injury in service.  An October 2009 VA examination report contained an opinion that the current disability is not the result of service, but this was supported by an unclear rationale.  A private opinion submitted by Dr. Heitkamp in November 2010 stated that the current disability is linked to the injury in service, but provided no rationale for this opinion.  An additional examination and opinion reconciling the information of record is warranted on remand.


Accordingly, the case is REMANDED for the following action:

1. Clarify with the Veteran whether is claiming a service-connected disability of the right leg or the left leg.  If possible, the Veteran should be asked to submit a statement regarding the specifics of any current disability claimed.

Based on the Veteran's response, the RO should provide a VA examination and opinion on the claim if it is supported by in-service evidence and/or if there is evidence of a current disability with a history of consistent symptoms since service.  Any such examination and opinion should include a specific diagnosis of the disability claimed and an opinion as to whether such is at least as likely as not (probability 50 percent or greater) related to any injuries in service or to his current low back disability.  The examiner should provide the rationale for any opinions rendered and such should be based on a review of the claims file.

2. Obtain a new VA evaluation with respect to the Veteran's claimed low back disability.  The examiner should reconcile, to the extent possible, the opinion of Dr. Heitkamp and that of the October 2009 VA examiner.  The examiner should provide an opinion as to whether it is at least as likely as not (probability 50 percent or greater) that the current low back disability is the result of or a continuation of the low back injury sustained in service.  In rendering the opinion, the examiner should review the Veteran's claim file in full and specifically address the Veteran's testimony regarding his recurrent back problems, the history of both left and right sided symptoms, and the December 26, 2009 incident.  The examiner should provide a complete statement of the reasons for the opinions offered, with citations to the specific evidence where appropriate. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).
 

